     Case 2:15-cv-00248-TLN-AC Document 174 Filed 07/30/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    TIMOTHY RAY BAKER,                               No. 2:15-cv-0248 TLN AC P
12                       Plaintiff,
13           v.                                        ORDER
14    J. MACOMBER, et al.,
15                       Defendants.
16

17          Plaintiff has filed a motion for his request for appointment of counsel to be reviewed de

18   novo, ECF No. 173, which appears to seek reconsideration by the undersigned of the July 7, 2021

19   Order denying appointment of counsel.

20          Local Rule 230(j) requires that a motion for reconsideration state “what new or different

21   facts or circumstances are claimed to exist which did not exist or were not shown upon such prior

22   motion, or what other grounds exist for the motion; and . . . why the facts or circumstances were

23   not shown at the time of the prior motion.” L.R. 230(j)(3)-(4). Plaintiff’s motion for

24   reconsideration merely repeats the same arguments that were raised in his motion for appointment

25   of counsel, which have already been considered by the court.

26   ////

27   ////

28   ////
                                                       1
     Case 2:15-cv-00248-TLN-AC Document 174 Filed 07/30/21 Page 2 of 2


 1         Accordingly, IT IS HEREBY ORDERED that plaintiff’s motion for reconsideration, ECF
 2   No. 173, is DENIED.
 3   DATED: July 30, 2021
 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                 2
